Boyce, J:
The defendant in the action before the justice, having entered an appeal in this court, it became necessary that the respondent should be summoned to appear and answer the appeal. On the return of the summons with the sheriff’s return thereon of non est inventus, an alias summons should have been issued, at least before the next term. 2 Woolley, Del. Prac. § 1427. It is too late to do so now. This failure amounts to neglect to prosecute the appeal. It is, therefore, dismissed, and the prothonotary is directed to remit the record to the justice and enter judgment for the respondent for costs.